Citation Nr: 9920357	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  97-20 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran had active service from September 1943 to May 
1946.  He died on December [redacted] 1979.  The appellant is the 
veteran's widow.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a February 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied the claim of service connection for the 
cause of the veteran's death due to radiation exposure.  A 
notice of disagreement was received in February 1997.  A 
statement of the case was issued in April 1997, and a 
substantive appeal was submitted that May.  The appellant 
requested a hearing, but later withdrew her request.  


REMAND

In this case, the evidence shows that the veteran died of 
chronic myelogenous leukemia in December 1979.  Except for 
chronic lymphatic leukemia, any form of leukemia is 
considered a "disease specific to radiation-exposed 
veterans" under 38 C.F.R. § 3.309, and a "radiogenic 
disease" under 38 C.F.R. § 3.311.  However, in this case, 
the evidence is incomplete with regard to the veteran's 
exposure to radiation during service.  

In the 1978 records from The House of the Good Samaritan, it 
was noted that the veteran reported that 

he was in Nagasaki, Japan about two 
months after explosion of atom bomb, but 
he was in a ship and was in the area just 
over night.  Also he was working for 
almost 20 years with alcohol and resins 
derivatives while working for a paper 
company.

It appears that the RO attempted to secure additional 
information regarding the ships the veteran served aboard 
while in service.  However, replies to requests for 
information have not been received.  

Under 38 C.F.R. § 3.311(a)(4)(i) (1998), if military records 
do not establish a veteran's absence from a site at which 
exposure to radiation is claimed to have occurred, then the 
veteran's presence at the site will be conceded.  Therefore, 
further information regarding the ships the veteran served 
aboard, as well as their locations and particular assignments 
should be clarified.  Particularly, the ship he was aboard 
after the atom bomb explosion in Nagasaki, Japan.  If his 
absence from the occupation of Nagasaki cannot be 
established, then the Defense Threat Reduction Agency (DTRA) 
should be requested to provide a dosage estimate of the 
veteran's radiation exposure based upon the assumption that 
he was present at the site as he described.  The May 1996 
letter from the Defense Nuclear Agency (the predecessor of 
DTRA) asked for further information from the RO, yet there 
was no response.

Accordingly, this appeal is remanded to the RO for the 
following actions:

1.  The RO should request that the DTRA 
provide information regarding the 
veteran's presence in the area of 
Nagasaki, Japan, following the atomic 
bombing.  DTRA should be informed that 
adjudication of the claim will be under 
both Pub. L. No. 100-321 and 98-542, as 
the veteran's leukemia is listed in both 
laws.  He was most likely aboard U.S.S. 
General W. C. Langfitt (APA 151) (July 
16, 1945-January 2, 1946); but 
conceivably the ship was either U.S.S. 
Conner (February 3, 1946-April 11, 1946) 
or U.S.S. Norman Scott (April 11, 1946-
May 1946).  Even if his presence at 
Nagasaki cannot be verified, a maximum 
dosage estimate should be provided for 
adjudication under Pub. L. No. 98-542.

2.  The RO should adjudicate the claim 
of entitlement to service connection for 
the cause of the veteran's death.  If 
the determination remains adverse to the 
appellant, she should be provided a 
supplemental statement of the case that 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  The appellant 
and her representative should be 
afforded the applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is informed, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


